 
 
I 
111th CONGRESS 2d Session 
H. R. 5236 
IN THE HOUSE OF REPRESENTATIVES 
 
May 6, 2010 
Mr. Cohen (for himself, Mr. Dingell, Ms. Moore of Wisconsin, Mr. Tanner, Mr. Childers, Mr. Berry, Mr. Conyers, Mr. Johnson of Georgia, Ms. Granger, Ms. Eddie Bernice Johnson of Texas, Mr. Perlmutter, Mr. Payne, Mr. Pascrell, and Mr. Yarmuth) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 
A BILL 
To amend SAFETEA–LU to ensure that projects that assist the establishment of aerotropolis transportation systems are eligible for certain grants, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Aerotropolis Act of 2010. 
2.Projects of national and regional significance 
(a)Eligible project definedSection 1301(c)(2) of SAFETEA–LU (23 U.S.C. 101 note) is amended to read as follows: 
 
(2)Eligible project 
(A)In generalThe term eligible project means any surface transportation project eligible for Federal assistance under title 23, United States Code, including freight railroad projects and activities eligible under such title. 
(B)Inclusion of aerotropolis transportation system projectsThe term eligible project includes a combination of projects described in subparagraph (A) that, as a group— 
(i)assist the establishment of an aerotropolis transportation system; and 
(ii)satisfy the requirement under subsection (d). . 
(b)Aerotropolis transportation system definedSection 1301(c) of SAFETEA–LU (23 U.S.C. 101 note) is amended by adding at the end the following: 
 
(4)Aerotropolis transportation systemThe term aerotropolis transportation system means a planned and coordinated multimodal freight and passenger transportation network that, as determined by the Secretary, provides efficient, sustainable, and intermodal connectivity to a defined region of economic significance centered around a major airport..  
 
